                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

JAMES ARTHUR ROAT,                        )
           Plaintiff,                     )
                                          )      No. 2:18-cv-182
v.                                        )
                                          )      Honorable Paul L. Maloney
COMMISSIONER OF                           )
SOCIAL SECURITY,                          )
           Defendant.                     )
                                          )
                                      JUDGMENT

       In accordance with the Order (ECF No. 17) entered in this case:

       IT IS HEREBY ORDERED that the decision of the Commissioner of Social

Security is VACATED and the matter is REMANDED to the Commissioner under

sentence four of 42 U.S.C. § 405(g) for further administrative proceedings.

       IT IS SO ORDERED.

Date: February 20, 2020                                 /s/ Paul L. Maloney
                                                        Paul L. Maloney
                                                        United States District Judge
